DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	The RCE, amendment, and remarks of 26 August 2021 are entered.
	Claims 2-4, 10-22, 25, 26, and 29-31 have been canceled. Claims 1, 5-9, 23, 24, 27, 28, and 32-40 are pending and are being examined on the merits.
	The Restriction/Election requirement of 5 October 2015 remains in effect.
	The amendment and remarks do not overcome the rejections under 35 U.S.C. 103, with the Examiner’s response found below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.
 
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the claims are not identified by sequence identifiers in accordance with 37 C.F.R. 1.821(d). See claims 1, 32, and 35.
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See p.10, 18-20, 107, 115-117, 119, 120.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 recites that one of the isRNAs is SEQ ID NO: 373, which is 60 nucleotides in length. However, claim 1 requires that the RNA cargo be at least 100 nucleotides in length, and as such claim 33 broadens the scope as compared to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1. Claims 1, 5, 24, 27, 28, 32, 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour et al. (WO 2009/053700 A1, published 30 April 2009), Siprashvili et al. (Human Gene Therapy 14:1225-1233, published 1 September 2003, hereafter referred to as Siprashvili), Hartmann and Hornung (US 2009/0169529 A1, published 2 July 2009, hereafter referred to as ‘529), and Hoerr et al. (WO 2008/014979 A2, published 7 February 2008, hereafter referred to as ‘979).
8C, CK10C, CK12C, and others (see e.g. p.16 lines 9-19). This “polycondensation” language implies that a disulfide is formed between the thiols in oligopeptide blocks, i.e. a first and second oligopeptide such as two copies of CK12C form disulfides between each other at one or both ends of the oligopeptide blocks. Complexes between a polycationic lysine and a polyanionic RNA are electrostatic in nature, i.e. non-covalent (see e.g. p.58 lines 15-19).
The difference between ‘700 and the claimed invention is that ‘700 does not teach that the RNA-carrying element contains arginine residues, nor does ‘700 teach the RNA molecules as claimed being at least 100 nucleotides in length.
Siprashvili teaches that addition of flanking cysteines to Arg7 increases the transfection efficiency of a luciferase reporter gene by two orders of magnitude (see e.g. Figure 2B and p.1227). The Siprashvili art indicates that complex formation is better served by addition of flanking cysteine residues in a polycationic sequence, since the base R7 fails to achieve gene transfer (see e.g. p.1227). Siprashvili suggests spacing of arginine residues improves gene delivery (see e.g. p.1228).
As further evidence that cysteine flanking of poly-Arg with cysteine to provide a carrier was known in the art, Won et al. (Molecular Therapy 18:734-742, published 22 December 2009) teaches that a Cys-(D-Arg9)-Cys has higher DNA binding affinity than 
The ‘529 application teaches that poly-Arg is most effective in supporting stimulatory activity of a siRNA molecule (see e.g. ¶[0297] and Figure 1), even more so than traditional elements such as lipofectamine.
The ‘979 art teaches siRNAs of formula GlXmGn, where the definitions of G, l, X, m, and n are identical to that claimed (see e.g. claim 1). The siRNAs are disclosed to be 100 or more nucleotides in length (see e.g. p.7 lines 13-20) as well as 5-100 nucleotides (see e.g. claim 2). The ‘979 art further claims the compound as a composition containing a secondary agent (see e.g. claim 19), including where the secondary agent can be a polycationic peptide (see e.g. claims 20 and 21). The RNAs are taught to include mRNA (see e.g. p.38 lines 7-11) as well as tumor antigens (see e.g. p.38 lines 2-5, p.36 lines 10-26 particularly lines 21-23).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the ‘700 composition containing a CKxC motif for formation of a RNA-oligopeptide complex (where the oligopeptides are linked by disulfides formed between the cysteine thiols) by altering the polylysine segment of ‘700 to polyarginine, as suggested by Siprashvili, to increase transfection of a carrier gene by 2 orders of magnitude as compared to the base polyarginine. The motivation to use CR7C comes from the similar charge of lysine as compared to arginine combined with Siprashvili demonstrating that addition of flanking cysteine residues increases the ability of such a carrier to transfect a gene. Further motivation comes from the evidence of Won where a cysteine-flanked poly-Arg is more effective than the base poly-Arg sequence in xC constructs as well. Since polycationic sequences such as in ‘700 and Siprashvili were already known to bind to RNA, one of ordinary skill in the art would have a reasonable expectation of success in forming a polymeric carrier cargo complex by combination of the prior art references. It would also be obvious to one of ordinary skill in the art at the time of invention that the CK12C cargo complex of ‘700 that preferentially carries ssRNA could be used in a similar manner as the poly-Arg of ‘529 to carry and deliver a nucleic acid of ‘979 as a CR12C construct based on the Siprashvili teachings. Additionally the skilled artisan would substitute the ‘529 siRNA with the nucleic acids of ‘979 of 5-100 or more nucleotides in length. The motivation to do so comes from the similar cationic polypeptide carrying methods of ‘700, Siprashvili, ‘529, and ’979, with a strong expectation that the preferential carrying of the siRNA by poly-Arg in ’529 would similarly be accomplished with an Arg-based peptide found in ‘700 and Siprashvili, as well as allow for substitution of the ‘529 siRNA for the RNAs claimed to be carried by cationic polypeptides in ‘979. The invention would be prima facie obvious to one of ordinary skill in the art at the time of invention.
With respect to claim 5, assuming 1 µg of RNA and 1 µg of the CR12C peptide leads to ~3 nmol of phosphate for an average RNA sequence, and 5.7 nmol of nitrogen for the peptide (2096 g/mol, 12 nitrogens leads to 477 pmol of peptide in 1 µg, 477*12=5724 pmol N). Thus, the ratio of 1 µg of RNA to 1 µg of CR12C peptide is 1:1.9, within the range of claim 5. Additionally, with respect to claim 5, the Examiner does not find any evidence that the N/P ratio is anything more than a routinely optimizable 
With respect to claim 24, the ‘700 application also teaches preparation of pharmaceutical compositions containing a carrier (see e.g. p.46 lines 9-13).
With respect to claims 27 and 28, as set forth above the N/P ratio between a generic nucleic acid and the CR12C carrier is already 1.9, and the ratio can be optimized based on the desired nucleic acid cargo.
With respect to claim 29, the options for disulfide formation by combining ‘700 and Siprashvili by necessity only include those where (1) dual disulfides are formed between terminal cysteines in both peptides or (2) a single disulfide is formed between terminal residues in the first and second polypeptide.
With respect to claims 32 and 35, 8, 10, and 12 arginine-long constructs flanked by cysteines are provided by the above combination of prior art. Also as evidence by Wan above, the CR9C was known to serve as a carrier for DNA transfection.
With respect to claim 36, as set forth above the ‘979 application allows for larger nucleotide fragments.

Response to Arguments:
The Applicants argue claim 1 is amended to further define the peptide and size of the RNA cargo, and in view of those amendments, the rejection is believed to be moot.
The Examiner has addressed the amendments regarding the peptide and RNA cargo, and found both to be obvious in view of the cited prior art references of record. 
The Applicants argue that the cited references fail to teach the cargo complex containing the claimed peptide and RNA molecules. The Applicants argue there is no reasonable expectation of success. The Applicants none of the references teach large RNAs. The Applicants argue ‘700 concerns siRNAs but not isRNA. The Applicants argue Siprashvili only concerns DNA. The Applicants argue ‘529 only addresses siRNAs. The Applicants argue ‘979 provides no disclosure regarding formation of RNA complexes with peptides. 
The Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As cited above, the ‘700, Siprashvili, and ‘529 art provides for peptide-RNA complexes, while ‘979 teaches the use of RNAs of 100 nucleotides or longer. 
The Examiner argues that a reasoning as to why an expectation of success was present based on the knowledge of the prior art concerning polycationic peptides and 
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
MPEP 2143.02 II. also indicates that as long as a reasonable expectation of success is present, the burden is on the Applicant to provide evidence showing nonobviousness. 
The Applicants argue the application demonstrates formation of large complexes between cationic peptide and large RNAs. The Applicants argue the complexes allow for delivery of the RNAs into cells with high efficiency. The Applicants refer to Figures 1 and 2 showing delivery and expression. The Applicants refer to Figure 3 for delivery in a mouse model. The Applicants refer to Figures 6-12 for delivery of isRNA to primary human cells. The Applicants argue isRNA were delivery to mice and demonstrate immune stimulation. The Applicants argue that without the application the skilled artisan would not predict what kinds of carriers could be formulated with RNA to form effective complexes. 
The Examiner agrees the application shows formation of complexes between certain disulfide-linked cationic peptides and larger RNAs. The Examiner disagrees that this alone demonstrates nonobviousness. The prior art as cited shows that cationic 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., actual delivery of mRNAs into cells and animals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner agrees that Figures 1-3 and 6-12 show effective delivery of certain isRNAs and mRNAs, but the claims themselves do not actually require anything beyond complex formation. 
The Examiner disagrees that complex formation is unpredictable in light of the cited prior art. Again, the art establishes that cationic peptides were known to associated with nucleotides and provide delivery of entire genes. The art also suggests formation of complexes between mRNA and polycationic peptides. These give a reasonable expectation of success, and as such there is at least a reasonable level of predictability. 
The Applicants’ arguments have been considered but are not persuasive. 




2. Claims 6-9 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour et al. (WO 2009/053700 A1, published 30 April 2009), Siprashvili et al. (Human Gene Therapy 14:1225-1233, published 1 September 2003), Hartmann and Hornung (US 2009/0169529 A1, published 2 July 2009), and Hoerr et al. (WO 2008/014979 A2, published 7 February 2008) as applied to claim 1 above, and further in view of Fotin-Mleczek and Baumhof (WO 2009/030481 A1, published 12 March 2009, hereafter referred to as ‘481).
For claims 6-9, the relevance of ‘700, Siprashvili, ‘529, and ‘979 has been set forth above. The difference between the prior art references and the claimed invention is that none teach that the polymeric carrier further comprises additional elements (functional polypeptides, ligands, or mannose).
The ‘481 application teaches complexes between RNA molecules and oligopeptides, where the oligopeptides comprise 8 to 15 amino acids containing 50% charged amino acids (see e.g. claim 1). The oligopeptide can further comprise non-cationic residues at both terminal positions, i.e. encompasses cysteine (see e.g. claim 9). Particular sequences include Arg8 through Arg15 (see e.g. claim 16). The complex can contain mRNA as the complexed RNA, including tumor antigens and antibodies (see e.g. claim 10). The ‘481 application also teaches that the above carrier complex can be modified by including functional polypeptides to the oligopeptide element of the complex, including RGD-peptide, mannose, albumin, and transferrin (see e.g. p.19 lines 9-31).
12C and RNA complex ‘700, Siprashvili, ‘529, and ‘979 by including the ligands for specific targeting (RGD or mannose) or transport (albumin or transferrin) as taught by ‘481 to be useful when coupled to cationic polypeptide complexes serving as carriers for similar RNA sequences. The motivation to do so comes from the fact that ‘481 is directed to the same area of endeavor (RNA transport using cationic polypeptide complexes), such that one of ordinary skill in the art would seek to apply the same modifications to the cationic peptides of ‘481 to similar cationic peptides from ‘700, Siprashvili, ‘529, and ‘979. The invention could be reproduced with a reasonable expectation of success, given that the transport of RNA molecules via cationic polypeptides was known in the art per ‘700, Siprashvili, ‘529, and ‘979 and ‘481, and the ‘481 application provides targeting or stabilization techniques for similar complexes between cationic oligopeptides and RNA. The invention would be prima facie obvious to one of ordinary skill in the art at the time of invention.
	With respect to claim 7, as set forth above the ‘481 application teaches that one of the targeting peptides can be an RGD peptide (see e.g. p.19 line 17), which reasonably serves as an antigen epitope.
	With respect to claims 8 and 9, as set forth above the ‘481 application teaches that ligands can be coupled to cationic polypeptides, and that said ligands include mannose (see e.g. p.19 line 17).
	For claim 23, the relevance of ‘700, Siprashvili, ‘529, and ‘979 has been set forth above. The difference between the prior art references and the claimed invention is that 
	The relevance of ‘481 has been set forth above.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the ’700, Siprashvili, ‘529, and ‘979 complex containing CR12C and an ssRNA by making the ssRNA an mRNA encoding a tumor antigen or an antibody as found in ‘481 as part of a cationic oligopeptide and RNA complex. The motivation to include the mRNA encoding a tumor antigen or antibody comes from the ‘481 application teaching that such molecules associate with polyarginine sequences, including Arg12. One of ordinary skill in the art would reasonably expect that using the same mRNA in a CR12C oligopeptide carrier construct would similarly serve to transport the mRNA, as the interaction is dependent on the charge interaction between the positively charged arginine side chains and the negatively charged mRNA molecule. The invention would be prima facie obvious to one of ordinary skill in the art at the time of invention.
	With respect to claim 23, the ‘481 application teaches that RNA molecules can include guanosine, uracil, adenosine, and thymidine analogs (see e.g. p.60 lines 1-2).
	Response to Arguments:
	The Applicants argue the ‘481 application does not remedy the deficiencies of the rejection of base claims 1, 5, 16, 24, and 27-32.
	The Examiner has addressed the arguments concerning the rejection of claims 1, 5, 16, 24, and 27-32 above. The Examiner has not found those arguments persuasive.
	The Applicants’ arguments have been considered but are not persuasive.
. 

3. Claims 1, 33, 34, and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seymour et al. (WO 2009/053700 A1, published 30 April 2009), Siprashvili et al. (Human Gene Therapy 14:1225-1233, published 1 September 2003), Hartmann and Hornung (US 2009/0169529 A1, published 2 July 2009, hereafter referred to as ‘529), and Kramps et al. (WO 2009/095226 A2, published 6 August 2009, filed 28 January 2009, hereafter referred to as ‘226).
	The relevance of ‘700, Siprashvili, and ‘529 has been set forth above. The difference between the prior art references and the claimed invention is that none teach the claimed RNA.
	The ‘226 art teaches a siRNA of sequence (NUGLXMGnNV)A (see e.g. Abstract, claim 1), where the identities of N, U, G, L, X, M, G, n, V, and A are identical to that instantly claimed. The ‘226 art claims the nucleic acid as part of a composition (see e.g. claim 14) with a secondary agent, including where the secondary agent is a polycationic peptide (see e.g. claims 16 and 17). The ‘226 art shows that R722 (see e.g. SEQ ID NO:118, Figures 1 and 2) was a known siRNA.
It would be obvious to one of ordinary skill in the art at the time of invention to modify the ‘700 composition containing a CKxC motif for formation of a RNA-oligopeptide complex (where the oligopeptides are linked by disulfides formed between the cysteine thiols) by altering the polylysine segment of ‘700 to polyarginine flanked by cysteine as suggested by Siprashvili as offering advantages for cellular entry. The motivation to do so again comes from the similar charge of lysine and polyarginine 12C cargo complex of ‘700 and Siprashvili that carries ssRNA could be used in a similar manner as the poly-Arg of ‘529 to carry and deliver the RNA 9.2 sense immunostimulatory RNA found in ‘529 as well as substitute the ‘529 siRNA with the siRNA molecules as claimed by ‘226. The motivation to do so comes from the similar cationic polypeptide carrying methods of ‘700, Siprashvili, ‘529, and ’226, with a strong expectation that the preferential carrying of the siRNA by poly-Arg in ’529 would similarly be accomplished with an Arg-based peptide found in ‘700 and Siprashvili, as well as allow for substitution of the ‘529 siRNA for the siRNAs claimed to be carried by cationic polypeptides in ‘266. The invention would be prima facie obvious to one of ordinary skill in the art at the time of invention.
With respect to claims 33 and 34, as set forth above the ‘226 shows that R722 (i.e. SEQ ID NO:385) was a known isRNA.
With respect to claims 37-40, the ‘226 art teaches not only the R722 RNA, but also mRNAs encoding antigens (see e.g. p.59) which also can be considered therapeutic proteins. Using both isRNA and mRNA as a result would be an obvious combination of the elements from ‘226.
	Response to Arguments:
The Applicants argue the cited references do not teach a cargo complex with the cationic carrier peptide and RNA molecules as claimed. The Applicants argue there is no reasonable expectation of success or formation of large RNA complexes. The Applicants argue ‘700 only teaches siRNA. The Applicants argue Siprashvili only teaches DNA complexation. The Applicants argue ‘529 only teaches siRNA. The Applicants argue ‘226 does not teach RNA complex formation with the claimed disulfide-linked cationic peptides. 
The Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As cited above, the ‘700, Siprashvili, and ‘529 art provides for peptide-RNA complexes, while ‘226 teaches the particular RNA molecules as claimed in the form of the R722 RNA. 
The Examiner argues that a reasoning as to why an expectation of success was present based on the knowledge of the prior art concerning polycationic peptides and their affinity towards negatively charged nucleotides. For instance, the Won art also teaches the known affinity between nucleic acids and a cationic peptide as claimed. Also, absolute predictability is not required to demonstrate obviousness. MPEP 2143.02 I. states:
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 
MPEP 2143.02 II. also indicates that as long as a reasonable expectation of success is present, the burden is on the Applicant to provide evidence showing nonobviousness. 
	The Applicants provide the same arguments regarding the disclosure and its teachings of mRNA and isRNA complexes as found in the rejection over ‘700, Siprashvili, ‘529, and ‘979. The Applicants reference the same Figures 1-3 and 6-12 as supporting the ability to deliver cargo into cells and mice. 
	The Examiner has addressed these arguments above and not found them persuasive. Again, the Applicants are arguing features which are not claim limitations. 
	The Applicants’ arguments have been considered but are not persuasive.
	The rejection is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658